      Case: 1:20-cv-00490 Document #: 1 Filed: 01/22/20 Page 1 of 5 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Midwest Operating Engineers Welfare Fund;  )
 Midwest Operating Engineers Pension Trust  )
 Fund; Operating Engineers Local 150        )
 Apprenticeship Fund; Local 150 IUOE        )
 Vacation Savings Plan; Midwest Operating   )
 Engineers Retirement Enhancement Fund;     )
 and Construction Industry Research and     )
 Service Trust Fund,                        )
                                            )       Civil Action
                                Plaintiffs, )
                                            )       No. 20-CV-490
              v.                            )
                                            )
 Beverly Environmental L.L.C.,              )
                                            )
                               Defendant. )

                                        COMPLAINT

       Plaintiffs Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Local 150 IUOE

Vacation Savings Plan; Midwest Operating Engineers Retirement Enhancement Fund (collectively

“the Funds”), and Construction Industry Research and Service Trust Fund (“CRF”), hereby file

suit against Defendant, Beverly Environmental L.L.C. (“Beverly”).

                        COUNT I – FUNDS’ SUIT FOR AN AUDIT

       1.     This Court has jurisdiction over this action pursuant to Employee Retirement

Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132, 1145; and pursuant to

§ 301 of the Labor Management Relations Act (“LMRA”) 29 U.S.C. § 185; and 28 U.S.C. § 1331.

       2.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA 29 U.S.C. §

1132(e)(2) because the Funds are located and administered in Cook County, Illinois.
       Case: 1:20-cv-00490 Document #: 1 Filed: 01/22/20 Page 2 of 5 PageID #:1




       3.      International Union of Operating Engineers, Local 150, AFL-CIO (“the Union”),

is an “employee organization” under ERISA, 29 U.S.C. § 1002(4); and a “labor organization”

under the LMRA, 29 U.S.C. § 152(5).

       4.      Beverly is an “employer” within the meaning of ERISA, 29 U.S.C. § 1002(5) and

the LMRA, 29 U.S.C. § 152(2).

       5.      Beverly identified James Esposito as Registered Agent and Manager with the

Illinois Secretary of State (Exhibit A).

       6.      On June 11, 2010, Beverly through its Agent James Esposito signed a

Memorandum of Agreement (attached as Exhibit B) with the Union that adopted the terms of a

collective bargaining agreement between the Union and the Northern Illinois Landscape

Contractors known as the Landscape Construction Labor Agreement (excerpts attached as Exhibit

C).

       7.      On September 13, 2011, Beverly through its Agent James Esposito signed a

Memorandum of Agreement (attached as Exhibit D) with the Union that adopted the terms of a

collective bargaining agreement between the Union and the Mid-America Regional Bargaining

Association (“MARBA”) commonly known as the Illinois Heavy, Highway and Underground

Agreement (excerpts attached as Exhibit E). Beverly is likewise bound to several other collective

bargaining agreements (hereinafter collectively referred to as “CBAs”).

       8.      The CBAs and the Agreements and Declarations of Trust incorporated therein

require Beverly to make fringe benefit contributions to the Funds. The Funds are “employee

benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1002 (3).

       9.      The CBAs and Trust Agreements additionally require Beverly to:

       (a)     Submit a monthly report stating the names and number of hours worked by
               every person on whose behalf contributions are required and accompany



                                               2
      Case: 1:20-cv-00490 Document #: 1 Filed: 01/22/20 Page 3 of 5 PageID #:1




               these reports with payment of contributions based on an hourly rate
               identified in the CBAs;

       (b)     Compensate the Funds for the additional administrative costs and burdens
               imposed by its delinquency through payment of liquidated damages in the
               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;

       (c)     Pay interest to compensate the Funds for the loss of investment income;

       (d)     Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all costs
               incurred by the Funds in the audit where it is determined that Beverly was
               delinquent in the reporting or submission of contributions;

       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to require Beverly to submit its payroll books and
               records for auditing or the recovery of delinquent contributions;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       10.     Beverly is delinquent and has breached its obligations to the Funds and its

obligations under the Plans by its refusal to complete an audit as requested by the Funds.

       11.     The Funds have demanded that Beverly perform its obligations stated above, but

Beverly has failed and refused to so perform (attached as Exhibit F).

       WHEREFORE, the Funds respectfully request that:

       A.      An account be taken as to all employees of Beverly covered by the collective
               bargaining agreement or agreements as to wages received and hours worked by
               such employees to determine amounts required to be paid to the Funds, covering
               the period January 1, 2017 through the present;
       B.      Beverly be ordered to pay any amounts determined to be due pursuant to such audit;
       C.      Beverly be ordered to submit all delinquent monthly contribution reports to the
               Funds stating the information required to be stated thereon, and to continue
               submitting such reports while this action is pending;
       D.      Judgment be entered in favor of the Funds and against Beverly for all costs of
               auditing Beverly’s records, and the Funds’ reasonable attorneys’ fees and Court
               costs necessarily incurred in this action as specified herein, or as subsequently
               determined all as provided for in the Plans and in ERISA;
       E.      Beverly be permanently enjoined to perform specifically its obligations to the
               Funds, and in particular, to continue submitting the required reports and


                                                 3
       Case: 1:20-cv-00490 Document #: 1 Filed: 01/22/20 Page 4 of 5 PageID #:1




                contributions due thereon to the Funds in a timely fashion as required by the plans
                and by ERISA; and,
        F.      The Funds have such further relief as may be deemed just and equitable by the
                Court, all at Beverly’s cost.

                              COUNT II – CRF SUIT FOR AUDIT

        1.      This Court has jurisdiction over this action pursuant to Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185, and 28 U.S.C. § 1331.

        2.      Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court has

jurisdiction over the parties and each party is situated within this judicial district.

        3-9.    CRF re-alleges and incorporates herein by reference paragraphs 3 through 9 of

Count I as paragraphs 3 through 9 and as if fully stated herein.

        10.     CRF is a “labor management committee” as that term is defined under Section

302(c)(9) of the LMRA, 29 U.S.C. § 186 (c)(9).

        11.     The CBAs place similar obligations on Beverly with respect to CRF as it does the

Funds. Beverly is delinquent and has breached its obligations to the CRF by its refusal to complete

an audit as requested.

        12.     CRF has demanded that Beverly perform its obligations stated above, but Beverly

has failed and refused to so perform (see Exhibit F).

        WHEREFORE, CRF respectfully requests that:

        A.      An account be taken as to all employees of Beverly covered by the collective
                bargaining agreement or agreements as to wages received and hours worked by
                such employees to determine amounts required to be paid to CRF, covering the
                period January 1, 2017 through the present;
        B.      Beverly be ordered to pay any amounts determined to be due pursuant to such audit;
        C.      Beverly be ordered to submit all delinquent monthly contribution reports to the
                CRF stating the information required to be stated thereon, and to continue
                submitting such reports while this action is pending;




                                                   4
    Case: 1:20-cv-00490 Document #: 1 Filed: 01/22/20 Page 5 of 5 PageID #:1




    D.      Judgment be entered in favor of CRF and against Beverly for all costs of auditing
            Beverly’s records, and CRF’s reasonable attorneys’ fees and Court costs
            necessarily incurred in this action as specified herein, or as subsequently
            determined all as provided for in the Plans and in ERISA;
    E.      Beverly be permanently enjoined to perform specifically its obligations to CRF,
            and in particular, to continue submitting the required reports and contributions due
            thereon to CRF in a timely fashion as required by the plans and by ERISA; and,
    F.      CRF receive such further relief as may be deemed just and equitable by the Court,
            all at Beverly’s cost.


Dated: January 22, 2020                          Respectfully submitted,

                                                 By: Steven A. Davidson
                                                 One of Plaintiffs’ Attorneys

Attorneys for Plaintiffs:

Dale D. Pierson (dpierson@local150.org)
Steven A. Davidson (brussell@local150.org)
James Connolly, Jr. (jconnolly@local150.org)
Institute for Worker Welfare, P.C.
6140 Joliet Road
Countryside, IL 60525
Ph. 708-579-6663
Fx. 708-588-1647




                                             5
